Title: Thomas Jefferson to Benjamin Henry Latrobe, 19 May 1818
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          
            Dear Sir
            Monticello 
				  May 19. 18
          
          Your favor of Apr. 14. is just now at hand. that of Mar. 7. had been recieved in due time, with the book of prices, for which I ought not to have been contented with internally thanking you, as I certainly and cordially did. but you have no conception of the drudgery of letter writing to which I am subjected, and which really renders life a burthen. writing too is become a slow & painful operation from a stiffening wrist, the consequence of an antient dislocation. these things place me often in default with my friends. you had a right to hear from me on another subject, the progress of our College, in which you were so good as to take an interest, and to contribute to it from the store of your time and talents.   the pavilion we had begun before the reciept of your draughts is not yet finished, but will be so in the course of the month of July. we shall within  days commence your Palladian Corinthian, being the left hand figure of the upper row on your paper, in which we permit no alteration but the substitution of a flat, for the pyramidal roof, which, seen over the pediment, has not, we think, a pleasing effect. were we left to our own funds, they would not extend beyond a 3d or 4th pavilion, which would probably be your 3d & 5th or perhaps 2d in the same line. but the legislature has appropriated 15,000.D. a year to an University; & we think it nearly certain they will engraft it on our stock, which we offer them if they will adopt our site. this will call, in the first instance for about 16. pavilions, with an appendix of 20. dormitories each: and we expect each pavilion with it’s dormitories to cost about 10,000.D. our funds may be called 60,000.D. and the legislature will have to add about 100,000. more to compleat these buildings, exclusive of your central one, which would be reserved for the Center of the ground. we propose 10. professors, each of whom will have his pavilion & dormitories, and for each two professorships we must erect an hotel of the same good architecture. these we shall assign to French families, who will undertake to board the students on their own account, and thus furnish the means of their learning to speak French, by interdicting the utterance of an English word within their doors. we mean to accept of no professor who is not of real eminence in his profession, and consequently we must go to Europe for many of them. this is our plan, resting at present on no other uncertainty but that of the adoption of the Central college for the scite of the University. several of your fronts, altho’ beautiful, cannot be brought within our limit of 34. or 36. feet.
          I learned with great grief your abandonment of the Capitol. I had hoped that, under your direction, that noble building would have been restored and become a monument of rational taste & spirit. I fear much for it now. to myself personally it can be of little moment; because in the public buildings which will be daily growing up in this growing country you can have no competitor for employ. I sincerely wish you as much as you can wish yourself, & salute you with undiminished friendship & respect
          Th: Jefferson
        